[DO NOT PUBLISH]


                 IN THE UNITED STATES COURT OF APPEALS

                            FOR THE ELEVENTH CIRCUIT                         FILED
                                                                    U.S. COURT OF APPEALS
                                  ___________________                 ELEVENTH CIRCUIT
                                                                      SEPTEMBER 13, 2007
                                    No. 06-12050                       THOMAS K. KAHN
                               ___________________                          CLERK
                         D.C. Docket No. 04-80581-CV-DMM

G. JEFF MENNEN AND WILMINGTON TRUST COMPANY,
Co-Trustees u/a Dated November 29, 1970,
with George S. Mennen FBO John Henry Mennen,

                                                          Plaintiff-Appellant,
                                            versus
ONKYO CORPORATION,
ONKYO MALAYSIA SDN. BHD.,
ONKYO EUROPE ELECTRONICS GMBH,

                                                   Defendants-Appellees.
                                  __________________

                      Appeal from the United States District Court
                          for the Southern District of Florida
                                 __________________

                                   (September 13, 2007)

Before DUBINA and MARCUS, Circuit Judges, and COOGLER,* District Judge.

PER CURIAM:

       *
      Honorable L. Scott Coogler, United States District Judge for the Northern District of
Alabama, sitting by designation.
      Plaintiff-Appellant, the Mennen Trust (“the Trust”), brought an action against

Defendants-Appellees under Florida law for fraud, negligent misrepresentation, false

information negligently supplied, and conspiracy. The Trust sought to recover a $12

million loan that helped to finance Global Technovations, Inc’s (“GTI”) acquisition

of Onkyo America, Inc. (“OAI”) from Defendants-Appellees in 2000, as well as an

additional $11 million investment the Trust contends was made in an effort to save

its original loan. The Trust appeals the district court’s March 2, 2006, order entering

final judgment for Defendants-Appellees following a written order entered the

previous day, which granted the defendants’ motion for a directed verdict due to the

Trust’s lack of standing.

      “We review de novo questions concerning our subject matter jurisdiction,

including standing and ripeness.” Elend v. Basham, 471 F.3d 1199, 1204 (11th Cir.

2006) (citing Fla. Pub. Interest Research Group Citizen Lobby, Inc. v. EPA, 386 F.3d
1070, 1082 (11th Cir. 2004); London v. Wal-Mart Stores, Inc., 340 F.3d 1246, 1251

(11th Cir. 2003)). “When considering whether or not a ruling on a motion for

directed verdict or for judgment notwithstanding the verdict should be upheld, the

standard of review to be applied by this Court is the same as that applied by the

district court.” Hipp v. Liberty Nat'l Life Ins. Co., 252 F.3d 1208, 1230 (11th Cir.

2001) (per curiam). “Thus, we consider all the evidence, and the inferences drawn

                                          2
therefrom, in the light most favorable to the nonmoving party. If the facts and

inferences point overwhelmingly in favor of one party, such that reasonable people

could not arrive at a contrary verdict, then the motion was properly granted.” Id.

      The district court concluded that the Trust’s claims in this case belong to the

bankruptcy estate of GTI and are therefore barred. 11 U.S.C. § 541(a) “establishes

a debtor's bankruptcy estate” as including “all legal and equitable interests of the

debtor in property as of the commencement of the case.” In re Icarus Holding, LLC,

391 F.3d 1315, 1319 (11th Cir. 2004). “This includes legal causes of action the

debtor had against others at the commencement of the bankruptcy case.” Id. Said

another way, the “bankruptcy trustee stands in the shoes of the debtor and has

standing to bring any suit that the debtor could have instituted had it not been thrown

into bankruptcy.” O'Halloran v. First Union Nat’l Bank of Fla., 350 F.3d 1197, 1202

(11th Cir. 2003). Furthermore, “[i]f a cause of action belongs to the estate, then the

trustee has exclusive standing to assert the claim.” In re Educators Group Health

Trust, 25 F.3d 1281, 1284 (5th Cir. 1994); accord Parker v. Wendy's Int'l, Inc., 365
F.3d 1268, 1272 (11th Cir. 2004). “If a cause of action alleges only indirect harm to

a creditor (i.e., an injury which derives from harm to the debtor), and the debtor could

have raised a claim for its direct injury under the applicable law, then the cause of

action belongs to the estate.” In re Educators Group Health Trust, 25 F.3d at 1284.

                                           3
       After full review of the record, reading the parties’ briefs,1 and having the

benefit of oral argument, we affirm the district court. The bankruptcy estate of GTI

has filed suit in the United States Bankruptcy Court for the Eastern District of

Michigan against Defendants-Appellees. In that action, GTI’s bankruptcy estate

seeks to recover its alleged financial losses stemming from the same acquisition

transaction at issue in this case. To the extent the Trust seeks to recover the monies

it invested in GTI during and after the acquisition transaction, there is insufficient

evidence to establish that the Trust was “distinctly and individually damaged” or

suffered a “loss [that] can be separated from the loss of the debtor corporation.” In

re All Am. of Ashburn, Inc., 805 F.2d 1515, 1518 (11th Cir. 1986) (per curiam). To

the extent the Trust seeks to recover its loan to OAI, undisputed evidence in the

record shows that GTI had pledged to repay OAI’s debt to the Trust if OAI became

unable to make its monthly payments. Further evidence shows that GTI began

making those monthly payments to the Trust on OAI’s behalf. Because GTI became

liable for OAI’s debt, its bankruptcy estate had exclusive standing to bring a cause

of action for those losses as well.

       AFFIRMED.



       1
        Appellees’ “Motion to Strike Portions of the Mennen Trust’s Reply Brief . . . ,” which
was carried with the case, is DENIED.

                                               4